{¶ 47} I respectfully dissent from the decision of the majority for the same reasons that I articulated in In re A.B.,
9th Dist. No. 22659, 2005-Ohio-4936, 2005 WL 2291869, at ¶ 42-43. The language of R.C. 2151.353(A)(5) is unambiguous and does not authorize the trial court to consider a PPLA placement unless the children-services agency has filed a motion requesting such a disposition.
 {¶ 48} Because the trial court's improper consideration of a PPLA placement clearly tainted its ruling on CSB's motion for permanent custody, I would remand the matter for a new hearing on that motion.